Order entered September 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00936-CR

                         BEDROS NOBAR MINASSIAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-54609-P

                                           ORDER
       The Court GRANTS court reporter Lizabeth Kellett’s September 10, 2013 request for an

extension of time to file the reporter’s record. We ORDER Ms. Kellett to file the reporter’s

record within THIRTY DAYS of the date of this order.

       The record before the Court does not contain the trial court’s certification of appellant’s

right to appeal following the revocation of his community supervision.          Accordingly, we

ORDER the trial court to prepare a certification of appellant’s right to appeal that accurately

reflects the trial court proceedings and to file, within FIFTEEN DAYS of the date of this order,

a supplemental record containing the completed certification.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court; Lizabeth Kellett,

official court reporter, 203rd Judicial District Court; Gary Fitzsimmons, Dallas County District

Clerk; Dallas County District Clerk’s Office, Criminal Records Division; and counsel for all

parties.



                                                     /s/    DAVID EVANS
                                                            JUSTICE